UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDY GIL and RAFAEL HERNANDEZ, on behalf of
 themselves and all other similarly situated,

                             Plaintiffs,

                               -against-                                    1:19-cv-03497-MKV

 PIZZAROTTI, LLC., ATLANTIC CONTRACTING OF                                         ORDER
 YONKERS, INC., JOEL ACEVEDO, IGNAZIO CAMPOCCIA,
 GIACOMO DI’NOLA a/k/a GIACOMO DI NOLA, JOHN DOE                         USDC SDNY
 CORPORATIONS 1-10, and RICHARD ROES 1-10,                               DOCUMENT
                                                                         ELECTRONICALLY FILED
                             Defendants.                                 DOC #:
                                                                         DATE FILED: 3/16/2020
MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Post-Discovery Conference scheduled to take place on

Thursday, March 19, 2020 is adjourned to May 5, 2020 at 11:00AM. No later than April 28,

2020, the parties should file (i) a joint status letter of no more than 3 pages, and (ii) any pre-

motion letters in accordance with the Court’s Individual Rules of Practice in Civil Cases,

available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.



SO ORDERED.
                                                       _________________________________
Date: March 16, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
